Citation Nr: 1624115	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  08-05 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from April 1970 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's claim for service connection for major depression, bipolar disorder and posttraumatic stress disorder. 

The Board notes that the Veteran was previously denied service connection for passive-aggressive personality disorder in June 1971 because the condition was considered a constitutional/developmental condition for which service connection is not warranted.  As the current claim arises from different diagnoses which have not been previously considered, the claim will be considered as a separate and distinct claim from his prior claim for service connection for passive-aggressive personality. No new and material evidence analysis is necessary.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  Additionally, as the Veteran has filed claims for several psychiatric disorders the issue has been characterized as entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran testified before a Decision Review Officer (DRO) in February 2007, at an April 2011 Travel Board hearing, and at a September 2015 Video Conference hearing.  Copies of the transcripts are associated with the claims file.  The Veteran's Law Judge who conducted the April 2011 hearing is no longer employed by the Board.  Consequently the Veteran was provided the more recent Board hearing in September 2015. 

The case was remanded by the Board for further development in September 2011, July 2014, September 2014, and December 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have PTSD.
 
2.  The Veteran does not have any current psychiatric disorder that is related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, major depression and bipolar disorder, have not been met in that such disorders were not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by a March 2004 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STR), VA treatment records, service personnel records, Social Security Administration (SSA) records, and private medical records.  The Veteran has been afforded VA medical examinations.  VA medical opinions have been obtained.  The Veteran has testified at a hearing before a Decision Review Officer and at hearings before Veterans Law Judges.  In December 2015 the Veteran's claim was remanded in order that copies of additional private medical records could be obtained.  The Veteran was requested to fill out the appropriate forms so that VA could request his private medical records.  The Veteran did not properly fill out and submit all the necessary forms.  The AOJ notified the Veteran and again requested the necessary forms, but did not receive such from the Veteran.  Furthermore, the Veteran did not submit copies of any additional private medical records.  Accordingly, the Veteran's claim will be decided based on the evidence currently of record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The Veteran did not serve in combat.

In May 2001 the Veteran submitted a list of incidents that he indicated caused him to develop PTSD.  He reported a number of occasions in which other service members harassed him while he was in service.  In January 2004 the Veteran submitted a claim for service connection for chronic major depression and for bipolar disorder with suicidal tendencies.  The Veteran reported that his disabilities were caused by the violent behavioral patterns of his superiors and due to the punishments he received in service.  

The STR show that the Veteran was examined in May 1971 and found to have a life-long maladjustment.  The diagnosis was passive-aggressive personality disorder.  An examiner stated that the Veteran described no symptoms suggestive of a neurotic or psychotic state.

Private medical records show that the Veteran was hospitalized in November 1999 due to a drug overdose.  The examiner suspected depression and suicidal ideation.  The examiner noted that the Veteran had no significant past medical history, but he had a history of substance abuse.  The discharge diagnoses included probable depression.   

In June 2002 the Veteran was seen by a VA addiction therapist.  The diagnoses were depression and PTSD.  The Veteran was also seen by a VA psychiatrist in June 2002 and the psychiatrist stated that the Veteran did not meet the criteria for PTSD.  

In June 2002, SSA awarded the Veteran disability benefits for affective/mood disorders.

On VA examination in September 2004, the VA examiner reviewed the claims file and examined the Veteran.  It was noted that the Veteran had been employed until 2001, but had been unable to work since then due to his major depression.  The VA examiner noted that the Veteran did not have PTSD.  He stated that the Veteran's only psychiatric disorder was major depression and he opined that the Veteran's major depression is unrelated to the passive-aggressive personality disorder the Veteran had during military service.  

In February 2007 the Veteran submitted a May 2002 SSA document filled out by a friend of his.  The friend reported that the Veteran's problems began in 1999.  

At the February 2007 RO hearing the Veteran asserted that he had PTSD due to racism and mistreatment during service.  At the April 2011 hearing the Veteran reported that he had depression, anxiety and sleep problems during service and he asserted that at the time he was misdiagnosed as having a personality disorder.  At his September 2015 hearing the Veteran asserted that his current psychiatric problems are due to his being mistreated in service.  

On VA examination in October 2011, the VA examiner reviewed the claims file and examined the Veteran.  The examiner found the Veteran to have chronic major depression and opined that it was not likely related to service.  He stated that he did not see any direct connection between the Veteran's mental problems and his military service.  

In a July 2012 letter the Veteran asserted that his current psychiatric disability is the same as the passive-aggressive personality disorder he had during service, it has just been called different things by different physicians.  

In August 2012 the previous VA examiner reviewed the Veteran's file and his previous examination report.   He opined that any mental condition the Veteran had prior to entering service was not worsened beyond its natural progression by service.  

A November 2013 VA PTSD screening was negative.  VA treatment records in February 2014 note that the Veteran reported that he had PTSD related to racism and something he saw.  He did not elaborate more.  VA treatment records in February 2014 include diagnoses of PTSD.

A March 2015 statement from the Veteran's VA attending physician describes the Veteran's history and complaints.  He noted that the Veteran believed that his mood problems began while in the Navy.  The VA physician provided no opinion regarding the etiology of the Veteran's current psychiatric disability.    

The Board finds that the weight of the evidence is against the conclusion that the Veteran has PTSD.  To the extent that the Veteran asserts that he has PTSD related to service, as a lay person, he is not competent to offer opinions on a matter clearly requiring medical expertise, such as providing a diagnosis regarding the claimed PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).

The Veteran's VA treatment records do contain some diagnoses of PTSD.  In this case there are many more medical records indicating that the Veteran does not have PTSD than there are indicating that he does have PTSD.  Critically, the findings of VA physicians that have reviewed the Veteran's complete medical history, and examined the Veteran, are considered to be more probative than the notations in the VA treatment records of PTSD without any explanation or reference to the Veteran's medical history.  Having weighed the totality of the evidence of record, the Board concludes that the VA psychiatric examination opinions are the most probative evidence, as they are underscored by the most thorough rationale and best supported by the evidence of record, and are therefore entitled to the greatest weight.  Given this conclusion, the Board finds that the weight of the evidence is against the conclusion that the Veteran has met the criteria for a diagnosis of PTSD at any time during the course of his appeal, and therefore he does not have PTSD for VA purposes.

In reaching this conclusion, the Board acknowledges the fact that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, however, while diagnoses of PTSD may have been rendered during the course of the Veteran's appeal, the Board believes that, as was explained by the more comprehensive VA examination reports, such a diagnosis was not warranted based on the evidence of record at any time during the course of the Veteran's appeal.  That is, PTSD did not appear and then resolve, but rather PTSD was not the appropriate diagnosis for the Veteran's psychiatric symptomatology at any time during the course of his appeal.  Simply stated, the best evidence in this case is that the Veteran does not currently have PTSD, and has not had PTSD at any time during the course of his appeal, notwithstanding any evidence to the contrary.

Accordingly, because the weight of the evidence is against the conclusion that the Veteran has experienced PTSD due to service, the claim for PTSD is denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to any other psychiatric disorders other than PTSD, the Board notes that the record contains private medical records containing diagnoses of depression dating from November 1999.  The record indicates that the Veteran first received a diagnosis of bipolar disorder in 2001.  Thus, the crucial inquiry is whether any currently diagnosed psychiatric disorder is related to any incident in service.  For the reasons and bases set forth below, the Board concludes that the Veteran does not have any current psychiatric disorder that is related to service. 

A review of the Veteran's various statements indicate that he believes he had depression and a bipolar disorder during service.  He asserts that during service he was misdiagnosed as having a personality disorder.  However, as a lay person, he is not competent to offer opinions on a matter clearly requiring medical expertise, such as providing a medical opinion that his current psychiatric problems are the same as the personality disorder he experienced during service.  See Jandreau.

A review of the STR reveal that the Veteran had a personality disorder, but none of the STR contain any complaints or diagnosis of a psychiatric disorder.  Furthermore, the September 2004 VA examiner opined that the Veteran's current psychiatric disability is unrelated to the Veteran's inservice personality disorder.  Additionally, in October 2011 the VA examiner opined that the Veteran's current psychiatric disorder is unrelated to service.  Consequently the Board finds that the STR indicate that the Veteran had a personality disorder, but no psychiatric disorder during service. 

The Board finds that the September 2004 and October 2011 opinions by a VA physician, who indicated a comprehensive review of the record and provided reasons and bases for his opinions, to be the most probative evidence of record.  This examiner opined that that the Veteran's current psychiatric disabilities are unrelated to service and his opinions are supported by the medical evidence. 

Accordingly, the Board concludes that the preponderance of the evidence is against granting service connection for an acquired psychiatric disorder, to include PTSD, major depression and bipolar disorder.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depression and bipolar disorder is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


